El Juez Asociado Sr. Wolf,
emitió la opinión del. tribunal.
Después de la consideración que hemos hecho de los autos de este caso, que es una acción 'de reivindicación, somos de opinión de que existe prueba suficiente para demostrar que Carmen Cubille poseyó la finca en cuestión por más de treinta años y que la corte estuvo justificada en dictar sentencia a su favor. Sostiene la apelante- que la demandante se encon-traba allí como una mera arrendataria, pero creemos que la prueba demuestra, aunque no tan satisfactoriamente como debiera serlo, que la demandante y su madre antes que ella, poseyeron la finca en concepto de dueñas por el período de tiempo que la ley exige. Importa muy poco que la deman-dante sea algo vaga en su declaración con respecto a si ella adquirió parte de la finca por compra a su hermana, o si así lo hizo su madre, puesto que toda la prueba nos convence, como convenció a la corte sentenciadora, de que la deman-dante reunió en ella todos los títulos de dicha finca. Otros errores fueron alegados. Uno relativo a la falta de identi-ficación de los recibos de contribuciones, pero creemos que la descripción en unión de la manifestación hecha por la *302demandante, identificaron suficientemente los recibos. Des-pués de presentada toda la prueba, la apelante bizo alusión a ésta porque tendía a demostrar que la demanda no expre-saba una causa de acción. La mejor 'contestación es que en la demanda se describía la finca y que la demandante tenía el dominio absoluto de la misma. Los demás errores se refieren a la consideración que se hizo de la prueba y a la opinión de la corte y no es necesario que sean discutidos.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.